Per curiam.
Since July 1,1979, appeals from decisions of superior courts reviewing decisions in workers’ compensation cases are exclusively by application in the nature of a petition to this court requesting review. This court must issue an order granting or denying the appeal within 15 days of the date on which the response of the opposing *590party is filed or within 25 days of the date on which the application is filed. Ga. L. 1979, pp. 619, 620. A petition complying with the codal requirements was filed on November 14, 1979, and it was denied on November 26, 1979. In the present case appellant filed a notice of appeal on September 13, 1979. As this notice does not comply with the provisions of Code Ann. § 6-701.1, it must be dismissed.
Argued January 11, 1980
Decided February 25, 1980.
Kenneth W. Carpenter, for appellants.
James T. McDonald, George L. Pope, Jr., for appellees.

Appeal dismissed.


Deen, C. J., Birdsong and Sognier, JJ., concur.